           Case 1:18-cv-06261-VM Document 33 Filed 10/17/18 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_________________________________________
ROBERT LOWINGER, On Behalf of
Himself and All Others Similarly Situated,

PLAINTIFF,
v.

TWENTY-FIRST CENTURY FOX, INC.,
RUPERT MURDOCH, LACHLAN K.
MURDOCH, CHASE CAREY, SIR                                         Civil Action No. 18-cv-6261
RODERICK I. EDDINGTON, DELPHINE
ARNAULT, JAMES W. BREYER, DAVID
DEVOE, VIET DINH, JAMES
MURDOCH, JACQUES NASSER,
ROBERT SILBERMAN and TIDJANE
THIAM,

DEFENDANTS.
_________________________________________________

                           NOTICE OF VOLUNTARY DISMISSAL

        PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Robert

Lowinger (“Plaintiff”) voluntarily dismisses his individual claims in the above-captioned action

(the “Action”) with prejudice, and without prejudice as to the claims of the putative class.

Because this notice of dismissal is being filed before service by the defendants of either an

answer or a motion for summary judgment, Plaintiff's dismissal of the Action is effective upon

filing of this notice.

Dated: October 17, 2018

                                                      STULL, STULL, & BRODY
                                                      By: /s/ Mark Levine
                                                      Mark Levine
                                                      6 East 45th Street
                                                      New York, NY 10017
                                                      Telephone: (212) 687-7230
                                                      Facsimile: (212) 490-2022
                                                      Email: mlevinel@ssbny.com
                                                      Attorneys for Plaintiff
